ICJ_116_ArmedActivities_COD_UGA_2016-04-11_ORD_01_NA_01_EN.txt.                      224 	




                             DECLARATION OF JUDGE CANÇADO TRINDADE



                        1. In concurring with the adoption of the present Order (of 11 April
                     2016) of the International Court of Justice (ICJ) in the case of Armed
                     Activities on the Territory of the Congo (Democratic Republic of the
                     Congo v. Uganda), in which the Court discloses its prudence as to the
                     length of the requested extension of time, I feel obliged, at the same time,
                     to lay on the records, in this declaration, my concern at the continuing
                     prolongation of the proceedings as to reparations in the cas d’espèce.
                        2. Looking back in time, it took almost a decade, since the Court’s
                     Judgment of 19 December 2005 (on the merits) in the present case, for the
                     Contending Parties to come to the conclusion, in their inter‑ministerial
                     meeting held in Pretoria, on 17‑19 March 2015, that they had not suc-
                     ceeded to reach a consensus in their negotiations. The aforementioned
                     Judgment of 19 December 2005 — over a decade ago — set forth the duty
                     of the Contending Parties to provide reparations for damages.
                        3. In effect, the Democratic Republic of the Congo and Uganda have
                     both shown their awareness that the proceedings in the present case have
                     consumed far too long a time. The Democratic Republic of the Congo
                     did so, when asking the Court (Application of 8 May 2015) “to reopen
                     proceedings” for determination of the reparations due. In its
                     Order of 1 July 2015, the ICJ decided to resume the proceedings on repara-
                     tions.
                        4. In my declaration appended to that Order, I pondered that the les-
                     son to be learned was that “the Court should not have left the question of
                     reparations, as it did in its Judgment of 19 December 2005, open to nego-
                     tiations between the parties without a time‑limit, without a reasonable
                     time” (I.C.J. Reports 2015 (II), p. 586, para. 4). After all, I added, the
                     members of the segments of the population victimized in the present case
                     have kept on waiting, for more than one decade, for “the reparations due
                     to them for the damages they suffered” (ibid.).
                        5. Yet, shortly afterwards, upon a new request of the Democratic
                     Republic of the Congo (not objected to by Uganda), the ICJ issued a new
                     Order in the cas d’espèce, of 10 December 2015, this time granting a fur-
                     ther extension of the time‑limit for the filing of the Memorials (on repara-
                     tions) of the two Contending Parties 1. And now, once again, in the more
                     recent correspondence presented to the Court, the Democratic Republic

                       1 The time‑limit was extended by the Court from 6 January 2016 to 28 April 2016.

                     The Democratic Republic of the Congo had asked for an extension until “late April or
                     mid‑May 2016”.

                     6




6 CIJ1095.indb 224                                                                                          14/02/17 09:58

                     225 	            armed activities (decl. cançado trindade)

                     of the Congo requests (letter of 31 March 2016) another extension of
                     time 2, given the large scale of the damages and the complexity of the
                     fact‑finding.
                        6. In its letter of response (of 6 April 2016), Uganda, for its part, states
                     that it is prepared to agree with a much shorter extension of time 3. The
                     Court, in the Order it has just adopted today, has found an intermediary
                     solution, in between the time‑extension requested by the Democratic
                     Republic of the Congo and the one agreed upon by Uganda. In the reso-
                     lutory point of the present Order of the ICJ, it extends to 28 September
                     2016 the time‑limit for the filing by the two Parties of their respective
                     Memorials on reparations.
                        7. It is understandable that both Contending Parties seek to prepare
                     and substantiate their arguments as to reparations, and this is commend-
                     able, but this should not entail further prorogations or delays in the pro-
                     ceedings. Tempus fugit. In their more recent correspondence addressed to
                     the Court, the Contending Parties have shown their awareness of this.
                     Thus, in its letter of 31 March 2016, the Democratic Republic of the
                     Congo stated that it felt obliged to request this new extension of time‑limit
                     “with reluctance” (p. 1), given the “unprecedented complexity” of this
                     dispute (a five‑year conflict), in which “for the first time in its history the
                     Court will be faced with the question of reparation for war damages on
                     such an unusual scale” (p. 1).

                       8. Yet, other contemporary international tribunals have for some time
                     been constructing their case law on this matter 4; a study of it could prove
                     useful to the Contending Parties in the cas d’espèce, as well as to the ICJ

                         2   Now an additional extension of ten months.
                         3   Namely, an extension of three months.
                           4 Cf. A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford

                     University Press, 2011, pp. 151‑191 ; A. A. Cançado Trindade, Evolution du droit interna‑
                     tional au droit des gens — L’accès des particuliers à la justice internationale : le regard d’un
                     juge, Paris, Pedone, 2008, pp. 132‑146 and 151‑184 ; A. A. Cançado Trindade, El Ejercicio
                     de la Función Judicial Internacional — Memorias de la Corte Interamericana de Derechos
                     Humanos, 3rd ed., Belo Horizonte/Brazil, Edit. Del Rey, 2013, pp. 59‑74 and 336‑342 ;
                     A. A. Cançado Trindade, El Derecho de Acceso a la Justicia en Su Amplia Dimensión, 2nd ed.,
                     Santiago de Chile, Ed. Librotecnia, 2012, pp. 367‑396 and 423‑559 ; A. A. Cançado
                      ­Trindade, Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho
                       Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, pp. 113‑129; A. A. Cançado Trindade,
                       State Responsibility in Cases of Massacres: Contemporary Advances in International Justice,
                       Utrecht, Universiteit Utrecht, 2011, pp. 1‑71. And cf. also: [Various Authors], Réparer
                       les violations graves et massives des droits de l’homme : La Cour Interaméricaine, pionnière
                       et modèle? (eds. E. Lambert Abdelgawad and K. Martin‑Chenut), Paris, Ed. Société de
                     ­législation comparée, 2010, pp. 17‑334; I. Bottigliero, Redress for Victims of Crimes under
                      International Law, Leiden, Nijhoff, 2004, pp. 1‑253; [Various Authors], Reparations for
                      Victims of Genocide, War Crimes and Crimes against Humanity (eds. C. Ferstman, M. Goetz
                      and A. Stephens), Leiden, Nijhoff, 2009, pp. 7‑566; L. Moffett, Justice for Victims before
                      the International Criminal Court, London/N.Y., Routledge, 2014, pp. 1‑289; J.‑B. Jean-
                     gène Vilmer, Réparer l’irréparable — Les réparations aux victimes devant la Cour pénale
                     internationale, Paris, PUF, 2009, pp. 1‑182.

                     7




6 CIJ1095.indb 226                                                                                                      14/02/17 09:58

                     226 	           armed activities (decl. cançado trindade)

                     itself. In any case, as to the time‑length, in their latest arguments before
                     the ICJ, the Contending Parties disclosed their awareness of the need to
                     avoid further delays in the present proceedings on reparations. Thus, still
                     in its letter of 31 March 2016, the Democratic Republic of the Congo
                     announced that “this request for postponement will be the last of the
                     kind” (p. 2).
                        9. For its part, in its letter of 6 April 2016, Uganda considered the
                     time‑extension requested “excessive” and “disproportionate” (pp. 1‑2): as
                     considerable time has already lapsed (since the 2005 Judgment on the
                     merits), this case being “the second oldest on the Court’s docket”, it pro-
                     ceeded, the applicant State “has already had considerable time to collect
                     evidence relating to its reparations claim” (p. 1). Uganda added that this
                     matter should be now “resolved on a timely basis” (p. 2).

                        10. Over a decade ago, in delivering its Judgment of 19 December 2005
                     on the merits in the present case, the ICJ was aware that the particulariza-
                     tion of the damages inflicted by the Parties was, at that stage, of course
                     not sufficient: such account of damages had been addressed by the Demo-
                     cratic Republic of the Congo mainly in its Reply of 29 May 2002, and by
                     Uganda in its Counter‑Memorial of 21 April 2001, but in rather general
                     terms, and not set out in great detail. In its 2005 Judgment, the Court
                     made it clear that, in order to decide on reparations, though it was not
                     necessary to embark on findings of fact with regard to each individual
                     incident (paras. 205 and 237), the whole matter had to be addressed in
                     greater detail at the following stage of reparations (para. 345 (6) and (14)),
                     when it would need to be particularized.

                       11. The complexity of the case is widely known. Yet, as years go by,
                     the history of the conflict at issue is gradually being written 5. The needed
                     particularization of the damages is possible, in particular for the purpose
                     of collective reparations to the victims, and it should not entail further
                     delays in the proceedings. After more than a decade, the time has now
                     come for a prompt determination of the reparations for damages inflicted
                     upon the numerous victims.
                       12. According to a célèbre maxim, justice delayed is justice denied. This
                     point was the object of meditation already in Seneca’s Moral Letters to
                     Lucilius (circa 62‑64 ad). In the search for the realization of justice, undue
                     delays are indeed to be avoided. The victims (in armed conflicts) of grave

                         5 Cf., inter alia, e.g., N. Nzereka Mughendi, Guerres récurrentes en République démo‑

                     cratique du Congo — Entre fatalité et responsabilité, Paris, L’Harmattan, 2010, pp. 15‑199 ;
                     P. Mbeko and H. Ngbanda‑Nzambo, Stratégie du chaos et du mensonge — Poker menteur
                     en Afrique des Grands Lacs, Québec, Edit. de l’Erablière, 2014, pp. 9‑643 ; Lwamba Katansi,
                     Crimes et châtiments dans la région des Grands Lacs, Paris, L’Harmattan, 2007, Chap. 7,
                     pp. 41‑72 ; G. Prunier, Africa’s World War — Congo, the Rwandan Genocide, and the Making
                     of a Continental Catastrophe, Oxford University Press, 2010, pp. 113‑368 and 396‑468 ;
                     Th. Turner, The Congo Wars: Conflict, Myth and Reality, London/N.Y., Zed Books, 2008
                     (reimpr.), pp. 1‑233.

                     8




6 CIJ1095.indb 228                                                                                                  14/02/17 09:58

                     227 	         armed activities (decl. cançado trindade)

                     breaches of the international law of human rights and of international
                     humanitarian law have a right to reparations — most likely collective
                     ­reparations, and in their distinct forms — within a reasonable time.

                        13. The more time passes, the more difficult fact‑finding and investiga-
                     tions in loco become. I have addressed this point, among others, in my
                     recent and extensive dissenting opinion (paras. 149‑179, 195, 287, 321,
                     497‑499, 533‑535 and 538‑539 in the case of the Application of the Conven‑
                     tion on the Prevention and Punishment of the Crime of Genocide (Croa‑
                     tia v. Serbia), Judgment of 3 February 2015). Furthermore, as a life time
                     is rather brief, and passes fast, many victims of those grave violations
                     cross the final threshold of their lives without finding justice, or else hav-
                     ing lost any hope in it.

                        14. Ancient Stoic thinking was already conscious of the perennial mys-
                     tery surrounding human existence, that of the passing of time. Stoicism,
                     in its perennial wisdom, recommended (as in, e.g., Seneca’s De Brevitate
                     Vitae, circa 40 ad) to keep always in mind all times — past, present and
                     future — jointly: time past, by means of remembrance; time present, so as
                     to make the best use of it (in search of justice); and time future, so as to
                     anticipate and prevent all one can, thus seeking to make life longer.

                        15. The duty of reparation is firmly‑rooted in the history of the law of
                     nations. The acknowledgment of such duty goes back to its origins, to the
                     perennial lessons of the “founding fathers” of international law. In this
                     connection, four years ago, in my lengthy separate opinion in the case of
                     Ahmadou Sadio Diallo ((Republic of Guinea v. Democratic Republic of the
                     Congo), Compensation, Judgment, I.C.J. Reports 2012 (I)), I deemed it fit
                     to recall the lessons and writings of the “founding fathers” that expressly
                     referred to it (ibid., pp. 351‑352, para. 12 and pp. 353‑354, paras. 15‑19),
                     in the light of the principle neminem laedere.

                         16. I thus recalled the relevant passages in the classic works of, e.g.,
                     Francisco de Vitoria (Second Relectio de Indis, 1538‑1539); Hugo Grotius
                     (De Jure Belli ac Pacis, 1625, Book II, Chap. 17); Samuel Pufendorf (Ele‑
                     mentorum Jurisprudentiae Universalis — Libri Duo, 1672; and On the
                     Duty of Man and Citizen According to Natural Law, 1673); Christian Wolff
                     (Jus Gentium Methodo Scientifica Pertractatum, 1764; and Principes du
                     droit de la nature et des gens, 1758); among others, such as the pertinent
                     considerations also of Alberico Gentili (De Jure Belli, 1598);
                     ­Francisco Suárez (De Legibus ac Deo Legislatore, 1612); Cornelius van
                      Bynkershoek (De Foro Legatorum, 1721; and Quaestiones Juris Publici —
                      Libri Duo, 1737).
                         17. There is nothing new under the sun. The more we do research on
                      the classics of international law (largely forgotten in our hectic days), the
                      more we find reflections on the victims’ right to reparations for injuries —
                      also present in the writings of, e.g., Juan de la Peña (De Bello contra Insu‑

                     9




6 CIJ1095.indb 230                                                                                    14/02/17 09:58

                     228 	            armed activities (decl. cançado trindade)

                     lanos, 1545); Bartolomé de Las Casas (De Regia Potestate, 1571);
                     Juan Roa Dávila (De Regnorum Justitia, 1591); Juan Zapata y Sandoval
                     (De Justitia Distributiva et Acceptione Personarum ei Opposita Discepta‑
                     tio, 1609).

                       18. In sum, since the origins of the law of nations, there was acknowl-
                     edgment of the duty to provide redress to those who suffered damages
                     caused by wrongful acts, in distinct circumstances. The realm of the
                     evolving jus gentium, the law of nations, was conceived as encompassing
                     the international community of (emerging) States, as well as all peoples,
                     groups and individuals: jus gentium was regarded as co-­extensive with
                     humanity.
                       19. The duty of reparation for injuries was clearly seen as a response to
                     an international need 6, in conformity with the recta ratio — whether the
                     beneficiaries were (emerging) States, peoples, groups or individuals. The
                     recta ratio provided the basis for the regulation of human relations with
                     the due respect for each other’s rights 7. As I have pondered in my earlier
                     declaration appended to the Court’s previous Order of 1 July 2015 in the
                     present case and I here reiterate in the ICJ’s new Order just adopted
                     today (11 April 2016),

                              “Reparations, in cases involving grave breaches of the international
                           law of human rights and of international humanitarian law (. . .) are
                           to be resolved by the Court itself, within a reasonable time, bearing
                           in mind not State susceptibilities, but rather the suffering of human
                           beings, — the surviving victims, and their close relatives, — prolonged
                           in time, and the need to alleviate it. The aforementioned breaches and
                           prompt compliance with the duty of reparation for damages, are not
                           be separated in time: they form an indissoluble whole.” (I.C.J. Reports
                           2015 (II), p. 587, para. 7.)



                        6 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

                     His Law of Nations, Oxford/London, Clarendon Press/H. Milford, 1934, pp. 140, 150, 163,
                     165, 172, 210‑211 and 282‑283; and cf. also, Association Internationale Vitoria‑Suarez,
                     Vitoria et Suarez: Contribution des théologiens au droit international moderne, Paris,
                     Pedone, 1939, pp. 73‑74, and cf. pp. 169‑170; A. A. Cançado Trindade, “Prefacio”, in
                     Escuela Ibérica de la Paz (1511‑1694) — La Conciencia Crítica de la Conquista y Coloniza‑
                     ción de América (eds. P. Calafate and R. E. Mandado Gutiérrez), Santander, Ed. Univer-
                     sidad de Cantabria, 2014, pp. 40‑109.
                        7 The right reason lies at the basis of the law of nations, being the spirit of justice in

                     the line of natural law thinking; this trend of international legal thinking has always much
                     valued the realization of justice, pursuant to a “superior value of justice”. P. Foriers, L’or‑
                     ganisation de la paix chez Grotius et l’école de droit naturel [1961], Paris, J. Vrin, 1987,
                     pp. 293, 333, 373 and 375 [reed. of study originally published in : Recueil de la Société
                     Jean Bodin pour l’histoire comparative des institutions, Vol. 15‑Part II, Brussels, Libr. Ency-
                     clopédique, 1961].

                     10




6 CIJ1095.indb 232                                                                                                     14/02/17 09:58

                     229 	         armed activities (decl. cançado trindade)

                        20. In the present case, the ultimate beneficiaries of reparations for
                     damages resulting from grave breaches of the international law of human
                     rights and international humanitarian law (as determined by the ICJ) are
                     the human beings victimized. They are the titulaires of the right to repara-
                     tions, as subjects of the law of nations, as conceived and sustained, in
                     historical perspective, by the “founding fathers” of international law.
                     This is deeply‑rooted in the historical trajectory of our discipline. As titu‑
                     laires of that right, they have, in the cas d’espèce, been waiting for repara-
                     tions for far too long a time; many of them have already passed away.
                     Justitia longa, vita brevis.


                     (Signed) Antônio Augusto Cançado Trindade.




                     11




6 CIJ1095.indb 234                                                                                    14/02/17 09:58

